Title: From Thomas Jefferson to John Marshall, 28 January [1797]
From: Jefferson, Thomas
To: Marshall, John


                    
                        Dear Sir
                        Monticello Jan. 28 [1797]
                    
                    [In a letter of the 14th. inst. I] recieved [from the governor a resolution of the general assembly appointing a body of which I am named one, to correspond with certain Maryland Commissioners] on the dividing bounda[ries of the] two states. The periodical and long absences from the state which I must [incur, with the habitual state of my health] obliging me to avoid journies as much as possible, will I fear render me of little utility in this business. I feel however the less concern as the other names in the resolution leave nothing to desire as to the qualifications proper for it. I pray you therefore to proceed with them, without  regarding my inability to attend your meetings. As soon as the points in question, and those on which the Commissioners of Maryland shall rest claims, shall be known, I will undertake to give a thorough examination to such documents as are in my possession, and to give you all the benefit which can be derived from them. Mr. Pendleton and Mr. Wythe are probably acquainted with facts on this subject. The papers of Colo Beverley, father of the gentleman [now living], those of Ld. Fairfax, of Mr. Mercer father of Mr. John Mercer, and especially those of the late Colo. George Mason, will be worthy examination. The last named [gen]tleman had probably committed notes [to paper] on the subject, as he was entirely intimate with it, and in expectation of such a claim. As I can only offer my services as a corresponding member, I pray you to use me freely in that way in all cases where I can be useful. Your name standing first on the list, I avail myself of your address for making this communication to all the gentlemen named, and as far as that circumstance might make it a duty to take measures for putting the business under way, you will be pleased to consider the duty as devolved on you. I am with great respect Dear Sir Your most obedt. servt.
                    
                        Th: Jefferson
                    
                